Citation Nr: 9929619	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran, who died on 
March [redacted], 1995.  The veteran served on active 
duty in the U.S. Marine Corps from March 1943 to January 
1946.  His decorations include the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for the 
cause of the veteran's death.  

FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995, and the death 
certificate indicates that the immediate cause of death was 
sepsis, due to or as a consequence of chemotherapy, due to or 
a consequence of lymphoma.  Coronary artery disease is listed 
as a diagnosis contributing to death but not leading to the 
immediate cause of death.  

2.  At the time of death, the veteran's sole service-
connected disability, residuals of a shell fragment wound to 
the left shoulder, was evaluated as 20 percent disabling.  

3.  The record does not demonstrate in-service participation 
in a radiation risk activity, or any other active service 
which would qualify the veteran as "radiation-exposed."  

4.  The record does not demonstrate evidence of an 
etiological link, or nexus, between the veteran's period of 
active service and the medical disorders which led to his 
death; nor does the evidence suggest that his death was 
related to a service-connected disability.  


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1310, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the anaplastic lymphoma which led 
to the veteran's death was related to his period of active 
service, and specifically, to radiation exposure therein.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

For certain disabilities, including cardiovascular disease, 
service connection may be warranted if the disease is 
manifested to a compensable degree within one year following 
the veteran's discharge from service, based on application of 
the provisions pertaining to service connection on a 
presumptive basis which are found in 38 C.F.R. § 3.309 
(1999).  

According to 38 C.F.R. § 3.309(d), certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (not to 
include prostate cancer), cancer of the salivary glands, and 
primary liver cancer. 

A radiation exposed veteran is one who, while serving on 
active duty, was exposed to a radiation risk activity.  These 
activities include on-site participation involving 
atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 1, 
1946, and internment as a POW of the Japanese who was subject 
to the same degree of exposure as a member of the Hiroshima 
or Nagasaki occupation forces.  38 C.F.R. § 3.309 (d)(3)(ii) 
(1999). 

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).


Background

Service medical records show that during World War II, the 
veteran sustained a shell fragment wound to the left 
shoulder, which was incurred as a result of combat action on 
Okinawa in May 1945.  On separation examination in February 
1946, all major systems (including the heart and cardio-
vascular system) were clinically evaluated as normal.  In 
February 1946, service connection was granted for wound, 
shell fragment, over left shoulder and arm, incurred in 
combat, and this disability was evaluated as 20 percent 
disabling at the time of the veteran's death.  

Service personnel records show that the veteran participated 
in action at Okinawa, at the Ryukyu Islands, between April 
1945 and May 1945, and he participated in the Occupation of 
China from October 1945 to January 1946.  

On VA examination in January 1949, the cardiovascular, 
respiratory, and digestive systems were clinically evaluated 
as normal, as were the spleen and lymphatic glands.  

The record includes the transcript of an interview with the 
veteran and his wife which was conducted by their daughter 
and grandson in March 1986.  The veteran stated that after 
entering the service in March 1943, he attended boot camp in 
San Diego and was stationed in Hawthorne, Nevada, before 
being shipped overseas to serve in the Pacific Theater.  He 
indicated that he was sent to Guadalcanal, where the fighting 
had already ended, for training for about a year.  He was 
then shipped out to Okinawa, where he fought until he 
sustained a shrapnel injury to his left shoulder and was sent 
to a navy hospital in Guam, where they were training troops 
for the invasion of Japan.  According to the veteran, that is 
when the atomic bombs went off in Nagasaki, and the war ended 
so they didn't have to worry about he invasion.  After the 
war was over he was sent to China for occupation duties 
before returning to the United States by ship in January 
1946.  

A February 1995 consultation report shows that a left 
inguinal node biopsy revealed lymphoma and that a CT scan of 
the abdomen and pelvis had revealed marked periaortic and 
pericaval lymphadenopathy.  Post-service records show that 
the veteran was hospitalized in March 1995, for treatment of 
various medical ailments associated with a diagnosis of 
anaplastic large cell lymphoma, to include abdominal 
distention and left lower leg edema secondary to tumor load.  

The terminal death summary shows that the veteran was 
hospitalized in March 1995, upon transfer from another 
facility where he was treated for pulmonary edema and 
hyperkalemia following renal failure.  On admission, he 
underwent emergent hemodialysis and emergent placement of a 
catheter for dialysis access.  On March 14, 1995, he had an 
acute myocardial infarction for which he underwent emergent 
PTCA with stenting.  He then underwent a course of 
chemotherapy under the supervision of his oncologist, and he 
developed a Heparin-associated thrombocytopenia, as well as 
acute respiratory failure requiring intubation and prolonged 
mechanical ventilation.  On approximately March 29, he 
developed progressive hypotension and septicemia.  Blood 
cultures grew out Staph aureus and enterococcus; however, in 
his neutropenic state he was unable to mount sufficient host 
response and he died on March [redacted], 1995.  

The following diagnoses were provided at the time of death:  
anaplastic lymphoma, status post CHOP B chemotherapy; sepsis 
with Staph aureus and Enterococcal septicemia; acute 
myocardial infarction; acute renal failure; acute respiratory 
failure, persisting to demise; and heparin associated 
thrombocytopenia.  The death certificate shows that the 
veteran died at Sacred Heart Hospital on March [redacted], 1995.  The 
immediate cause of death (final disease or condition 
resulting in death) is listed as sepsis, due to as a 
consequence of chemotherapy, due to or a consequence of 
anaplastic lymphoma.  Coronary artery disease is listed under 
the heading "other significant conditions-conditions 
contributing to death but not resulting in the underlying 
cause."

The record includes a July 1997 statement from Dr. Kenneth G. 
Kraemer, M.D., who was the veteran's oncologist.  Dr. Kraemer 
indicated that he first saw the veteran in March 1995, at 
which time he had already been diagnosed with an anaplastic 
non-Hodgkin's lymphoma.  Dr. Kraemer stated that the veteran 
had a history of being in the Marines in World War II and 
apparently was exposed to some form of radiation during this 
time in the Pacific Theater, and the precise nature of this 
exposure was not known to him.  Dr. Kraemer indicated that it 
is known that aggressive lymphomas have been seen following 
exposure to ionizing radiation, and it was therefore possible 
that radiation exposure could have played a role in the 
veteran's illness.  Dr. Kraemer further stated that the 
veteran did not have much in the way of other risk factors, 
as one brother had some sort of bladder neoplasm and there 
was no other family history of malignant disease.  


Analysis

Having reviewed the record, the Board has concluded that the 
appellant has failed to submit evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  Specifically, there is no evidence of an etiological 
link, or nexus, between the period of active service which 
ended in 1946 and any of the medical conditions which led to 
his death due to complications from diagnoses of anaplastic 
lymphoma and coronary artery disease.  

The appellant contends that there is a relationship between 
the lymphoma which caused the veteran's death and the period 
of active service.  However, there is no record of treatment 
or diagnosis of lymphoma or any other form of cancer either 
during the veteran's service or for more than 40 years 
thereafter; nor does the evidence demonstrate an in-service 
manifestation of the coronary artery disease which was listed 
as a contributory cause of the veteran's death.  Furthermore, 
no treatment, complaints, or diagnosis of heart problems is 
shown until the terminal hospital event in 1995.  Thus, there 
is no evidence of ongoing and continuing treatment for cancer 
or heart problems from the time of service, and there is no 
other evidence which indicates a relationship (on a direct 
basis) between these disorders and the period of active 
service.  

The appellant has argued that lymphoma was caused by exposure 
to ionizing radiation during the veteran's period of active 
service, and lymphoma is a disease for which presumptive 
service connection is available in radiation exposed 
veterans, based on manifestation to a compensable degree at 
any time following discharge.  However, the record does not 
show that the veteran was exposed to radiation risk activity 
at any time during his active military duty.  The service 
personnel records do not indicate participation in the 
occupation of Hiroshima or Nagasaki between August 1945 and 
July 1946.  In addition, in relating the history of his duty 
locations during World War II the veteran did not give a 
history of such service in Japan or any other service which 
would be sufficient to qualify him as a radiation exposed 
veteran.  

Therefore, service connection is not warranted for the cause 
of the veteran's death under 38 C.F.R. § 3.309, as in-service 
radiation exposure has not been shown.  In addition, it 
appears that the opinion of the veteran's private oncologist 
was based on information provided by the appellant, and this 
information is not corroborated by the objective evidence.  
Thus, that opinion cannot serve as competent medical evidence 
which is sufficient to render the appellant's claim well 
grounded.  

For the reasons stated above, the Board finds that the 
appellant has failed to present evidence of an etiological 
link, or nexus, between the veteran's period of active 
service and the medical conditions, including lymphoma and 
coronary artery disease, which led to his death.  
Accordingly, the requirements for a well grounded claim have 
not been satisfied, and the appellant's claim must be denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for the cause of the veteran's death.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

